Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of EP19204270.3, filed in EPO on 10/21/2019.

Preliminary Amendment
Applicant submitted a preliminary amendment on 10/19/2020. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims 1-9 are allowed since the closest prior arts are  Domnik et al (U.S. Patent Pub. No. 2021/0213304, hereafter referred to as Domnik), Ramsay et al (U.S. Patent Pub. No. 
Domnik teaches a method for determining the position of an anatomical tracking structure in a tracking image usable for controlling radiation treatment such as at least one of radiotherapy or radio surgery of a patient, a corresponding computer program, a non-transitory program storage medium storing such a program and a computer for executing the program, as well as a system for the position of an anatomical tracking structure in a tracking image usable for controlling radiation treatment such as at least one of radiotherapy or radio surgery of a patient, the system comprising an electronic data storage device and the aforementioned computer. Specifically, Domnik teaches generating two different binary images that are used to register to an atlas. Domnik does teach registering the heart features of the two binary images to the entire atlas.
Ramsay teaches a method of visualization, characterization, and detection of objects within an image by applying a local micro-contrast convergence algorithm to a first image to produce a second image that is different from the first image, wherein all like objects converge into similar patterns or colors in the second image. Ramsay does teach registering the heart features of the two binary images to the entire atlas.
Bogoni teaches a technology for enhanced visualization of medical image data. In one implementation, a region of interest is identified in a first set of images along at least one viewing direction. Based on the first set of images, a second set of images is reconstructed to include at least one selectively enhanced rendering of the region of interest. The selectively enhanced rendering may include a three-dimensional rendering or any other type of enhanced 
Hu teaches a method and devices are disclosed to detect bright brain regions (BBRs) from clinical non-enhanced computed tomography images through large grayscale, large grayscale asymmetry with respect to the midsagittal plane (MSP), and large grayscale local contrast. An adaptive approach is disclosed to determine thresholds of the 3 features and adjust the window width for data conversion. The substantial grayscale variability of BBRs for a subject is addressed by finding the bright portion followed by recovering. Those BBR voxels symmetrical to the MSP are recovered, partial volume effects are compensated and the high grayscale regions which may not correspond to intracerebral hemorrhage are excluded. The disclosed method and system could be a useful tool to aid classifying stroke types, quantifying intracerebral hemorrhage and enhancing stroke therapy. Hu does teach registering the heart features of the two binary images to the entire atlas.
However, when looking at all the available prior arts, none teach that generating two images from the cardiac-region binary image, a coarse-structure image by application of an objectness coarse filter and a fine-structure image by application of an objectness fine filter; fitting the coarse-structure image into an atlas of a heart, wherein sectional areas for transitions from aorta and pulmonary artery to the ventricles are defined for the atlas of the heart; applying the sectional areas to the fine-structure image, removing structures arising from the ventricles and, in doing so, generating a blood-vessel binary image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Drawings
The drawings were received on 10/19/2020. The drawings are acceptable.

Information Disclosure Statement
The Information Disclosure Statement filed on has been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms.). The Examiner has considered all the items on the IDS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 





/ONEAL R MISTRY/
Examiner, Art Unit 2665